Case 4:20-cr-00019-CVE Document 51 Filed in USDC ND/OK on 12/01/20 Page 1 of 11




                       UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF OKLAHOMA


 UNITED STATES OF AMERICA,                             )
                                                       )
                        Plaintiff,                     )
                                                       )
 v.                                                    )      Case No. 20-CR-0019-CVE
                                                       )
 COREY SHAMON MCKINNEY,                                )
                                                       )
                        Defendant.                     )


                                     OPINION AND ORDER

        Now before the Court are defendant’s Motion to Suppress (Dkt. # 45) and Defendant’s

 Motion in Limine to Preclude Evidence or Argument Concerning Amount of Money in the

 Possession of Defendant at Time of his Arrest (Dkt. # 30). Defendant argues that evidence seized

 during two searches of his residence should be suppressed, because the affidavits in support of each

 warrant failed to establish that probable cause existed for the searches. Dkt. # 45. Defendant also

 asks the Court to exclude evidence that almost $6,000 in cash was seized from his person when he

 was arrested on November 20, 2019. Dkt. # 30. Plaintiff responds that the affidavits in support of

 both search warrants provide sufficient facts from which a reasonable magistrate could have found

 probable cause for the searches, and the large amount of cash seized from defendant’s person on

 November 20, 2019 is relevant to show that he was engaged in the trafficking of illegal drugs. Dkt.

 ## 31, 48.

                                                  I.

        On November 14, 2019, Tulsa Police Department (TPD) Officer Mike Cawiezell presented

 an affidavit for search warrant to a magistrate, seeking a search warrant for a residence located at
Case 4:20-cr-00019-CVE Document 51 Filed in USDC ND/OK on 12/01/20 Page 2 of 11




 4331 North Elgin Avenue in Tulsa, Oklahoma.1 Cawiezell believed that evidence related to the

 trafficking of methamphetamine and other controlled substances would be found at the residence,

 and he also requested permission to seize currency, financial records, proof of residency, cellular

 phones, and firearms. Dkt. # 45-1, at 1. The affidavit states that Cawiezell had been in contact with

 a reliable confidential informant (RCI) who had advised Cawiezell that a person named “Corey,”

 going by the street name of “Crazy,” was selling of a large amount of methamphetamine. Id. Corey

 was allegedly a black male living in north Tulsa, and the RCI stated that Corey was also in

 possession of firearms. Id. Cawiezell sought to verify the information provided by the RCI, and he

 conducted a records search on the Tulsa Regional Area Criminal Information System (TRACIS).

 Cawiezell identified Corey McKinney as a possible suspect. McKinney was a 42 year old black male

 residing in north Tulsa, and McKinney was known to go by the nickname “Crazy.” Id.

        Cawiezell showed a booking photograph of McKinney to the RCI, and the RCI identified

 McKinney as the “Corey” or “Crazy” he had described to Cawiezell. Id. at 2. On October 28, 2019,

 the RCI contacted Cawiezell and told him that McKinney was residing at 4331 North Elgin Avenue.

 Id. at 2. Cawiezell used TRACIS to verify that this was McKinney’s address and, as recently as

 August 22, 2019, McKinney had filed a burglary report with TPD identifying the address as his


 1
        The Court has reviewed defendant’s motion to suppress and he does not request an
        evidentiary hearing on his motion. Dkt. # 45. Defendant’s motion challenges the existence
        of probable cause in two affidavits for search warrant, and the Court will consider only
        statements within the four corners of the affidavits when determining whether a magistrate
        could have found probable cause to issue search warrants for defendant’s residence and
        whether police officers acted in good faith when relying on the warrants. See United States
        v. Knox, 883 F.3d 1262, 1272 (10th Cir. 2018) (district court ruling on motion to suppress
        challenging existence of probable cause must consider only statements within the four
        corners of the affidavit and information actually disclosed to the magistrate who issued the
        warrant). Both parties’ arguments are limited to the statements within the four corners of the
        affidavits, and the Court finds that an evidentiary hearing is unnecessary.

                                                  2
Case 4:20-cr-00019-CVE Document 51 Filed in USDC ND/OK on 12/01/20 Page 3 of 11




 residence. Id. On November 6, 2019, Cawiezell spoke to the RCI and was advised that McKinney

 possessed methamphetamine, heroin, and a firearm at 4331 North Elgin Avenue. Id. Within 72

 hours of the affidavit being sworn before a magistrate, the RCI informed Cawiezell that McKinney

 had received a large shipment of methamphetamine and the methamphetamine was being stored at

 4331 North Elgin Avenue. The affidavit states that the RCI had provided information in excess of

 three times that turned out to be reliable, and Cawiezell believed that the RCI’s information

 concerning “Corey” was reliable. Id. Cawiezell conducted a criminal records check for McKinney

 and found that he had prior convictions for robbery, possession of a firearm after former felony

 conviction, using an offensive weapon in a felony, and distribution of a controlled substance. Id.

 McKinney had been on probation for weapons and drug offenses until November 7, 2019. Id.

         Cawiezell obtained a search warrant for 4331 North Elgin Avenue and the warrant was

 executed on November 20, 2019. TPD officers found 16.47 grams of methamphetamine, 26.33

 grams of marijuana, heroin, two firearms, ammunition, and body armor in the residence, and

 McKinney had $5,814 in currency on his person. Dkt. # 45-2, at 2. McKinney was arrested after

 the execution of the search warrant, and he was released on bond on December 10, 2019. Id.

         In January 2020, Cawiezell again sought a search warrant for 4331 North Elgin Avenue, and

 the affidavit for search warrant recites many of the same facts relied upon to obtain the first search

 warrant. Dkt. # 45-2, at 1-2. In addition, Cawiezell collected trash from the residence and brought

 it to a secondary location for further investigation. Id. at 2. The affidavit states that officers did not

 enter the property when collecting the trash. Id. Cawiezell found a plastic wrapper containing a

 green leafy substance and a plastic baggie wrapped in black duct tape, and he contacted a canine unit

 to conduct a dog sniff of these items. Id. Loki, a drug-certified canine, alerted to the presence of


                                                     3
Case 4:20-cr-00019-CVE Document 51 Filed in USDC ND/OK on 12/01/20 Page 4 of 11




 illegal narcotics on the items taken from the trash. Id. Cawiezell obtained a second search warrant

 for 4331 North Elgin Avenue and the warrant was executed on January 9, 2020. Police recovered

 a firearm silencer and marijuana during the second search. Dkt. # 48, at 4.

         On February 6, 2020, a grand jury returned an indictment charging defendant with being a

 felon in possession of a firearm (count one), possession of heroin, methamphetamine, and marijuana

 with intent to distribute (counts two, three, and four), maintaining a drug-involved premises (counts

 five and six), and possession of a firearm in furtherance of a drug trafficking crime (count seven).

 Dkt. # 2. A superseding indictment has been returned that includes a charge for possession of an

 unregistered silencer (count eight). Dkt. # 34.

                                                   II.

         Defendant argues that the affidavits for both search warrants failed to establish probable

 cause to believe that evidence related to firearm or drug offenses would be found at his residence.

 Dkt. # 45. Defendant’s primary argument is that the affidavits do not contain sufficient facts to

 establish the reliability of the RCI, and no reasonable magistrate could have relied on the RCI’s

 statements as a basis to find probable cause. Id. at 2-4. He further argues that the Leon2 exception

 does not apply, and the second search warrant was tainted by the alleged illegality of the prior search

 of defendant’s residence. Id. at 5.

         The Supreme Court has stated that probable cause is a “fluid concept-turning on the

 assessment of probabilities in particular factual contexts-not readily, or even usefully, reduced to a

 neat set of legal rules.” Illinois v. Gates, 462 U.S. 213 (1983). In the context of search warrants, the

 Tenth Circuit requires that a magistrate issuing a search warrant find that “there is a fair probability


 2
         United States v. Leon, 468 U.S. 897 (1984).

                                                    4
Case 4:20-cr-00019-CVE Document 51 Filed in USDC ND/OK on 12/01/20 Page 5 of 11




 that contraband or evidence of a crime will be found in a particular place.” United States v. Tisdale,

 248 F.3d 964, 970 (10th Cir. 2001) (quoting Gates, 462 U.S. at 238). “Probable cause undoubtedly

 requires a nexus between suspected criminal activity and the place to be searched.” United States

 v. Corral-Corral, 899 F.2d 927, 937 (10th Cir. 1990). A magistrate may consider the affiant’s

 experience as part of his probable cause determination. United States v. Soussi, 29 F.3d 565, 569

 (10th Cir. 1994). When reviewing the search warrant affidavit, this Court must “interpret [the

 affidavit] in a common sense and realistic fashion.” United States v. Grimmett, 439 F.3d 1263, 1270

 (10th Cir. 2006). A reviewing court must show great deference to the magistrate’s finding of

 probable cause and the magistrate’s finding should be upheld if the magistrate had a “‘substantial

 basis’ for determining that probable cause existed.” United States v. Perrine, 518 F.3d 1196, 1201

 (10th Cir. 2008) (quoting United States v. Artez, 389 F.3d 1106, 1111 (10th Cir. 2004)).

         Defendant argues that probable cause was lacking for the initial search warrant, because the

 affidavit for the November 2019 search fails to establish the reliability of the RCI. When probable

 cause is based on an informant’s tip, “the court makes a probable cause determination based on the

 totality of the circumstances, including the informant’s veracity, reliability, and basis of knowledge.”

 United States v. Hendrix, 664 F.3d 1334, 1139 (10th Cir. 2011). These factors are not absolute

 requirements for a magistrate’s reliance on information provided by an informant, and the reviewing

 magistrate must consider the totality of the circumstances in determining whether an informant’s tip

 should be considered in the probable cause inquiry. Id. If there is sufficient independent

 corroboration of the informant’s information, there is no need for a magistrate to consider the

 informant’s reliability. United States v. Danhauer, 229 F.3d 1002, 1007 (10th Cir. 2000). If the

 basis for the informant’s tip is not fully described in the affidavit, the court should consider whether


                                                    5
Case 4:20-cr-00019-CVE Document 51 Filed in USDC ND/OK on 12/01/20 Page 6 of 11




 the tip contains “the kind of highly specific or personal details from which one could reasonably

 infer that the [informant] had firsthand knowledge about the claimed criminal activity.” United

 States v. Quezada-Enriquez, 567 F.3d 1228, 1233 (10th Cir. 2009).

        Defendant argues that the affidavit for the November 2019 search fails to state sufficient facts

 suggesting that the RCI had a long-term relationship with defendant or that the RCI had actually

 engaged in a criminal transaction with defendant. Dkt. # 45, at 2-3. He acknowledges that there are

 statements in the affidavit in which Cawiezell corroborated information provided by the RCI, but

 he argues that these statements do not make up for the lack of evidence that the RCI actually

 provided drugs or a firearm to defendant. Id. at 3. The cases cited by defendant do not establish that

 it is necessary for the informant to actually engage in a criminal transaction with a suspect in order

 for a tip to be deemed reliable by law enforcement officers, although this can be a relevant factor

 when assessing the reliability of an informant’s tip. See United States v. Knox, 883 F.3d 1262 (10th

 Cir. 2018); United States v. Pulliam, 748 F.3d 967 (10th Cir. 2014). Instead, the law is clear that

 the Court must consider the totality of the circumstances when considering whether a reasonable

 magistrate would have relied upon the information provided by the informant as part of the probable

 cause analysis.

        In this case, the RCI advised Cawiezell that a person with the name of “Corey” and a street

 name of “Crazy” was selling methamphetamine and was in possession of a firearm, and the person

 was a black male living in North Tulsa. Dkt. # 45-1, at 1. Cawiezell used this information as a

 starting point for his investigation, and he used TRACIS to identify a potential suspect, McKinney.

 Id. McKinney was a black male with the nickname of “Crazy, and TRACIS listed an address in

 north Tulsa for McKinney. Id. Cawiezell showed the RCI a booking photograph of McKinney, and


                                                   6
Case 4:20-cr-00019-CVE Document 51 Filed in USDC ND/OK on 12/01/20 Page 7 of 11




 the RCI identified McKinney as the person the RCI initially described to Cawiezell. The RCI

 subsequently notified Cawiezell that McKinney resided at 4331 North Elgin Avenue. Id. at 2.

 Cawiezell conducted additional research and discovered the McKinney had filed a burglary report

 on August 22, 2019 stating that he resided at 4331 North Elgin Avenue. Id. The RCI advised

 Cawiezell on two occasions in November 2019 that McKinney was in possession of illegal drugs,

 including information that McKinney had come into possession of a large amount of

 methamphetamine within 72 hours of Cawiezell presenting the affidavit to a magistrate. Id. The

 affidavit lists McKinney’s criminal history, and McKinney had prior convictions for drug and

 firearm offenses. Id. The affidavit also states that McKinney was on probation until November 7,

 2019 for firearm and drug offenses. Id.

        This is not a case where a police officer relied solely on an uncorroborated tip from an

 informant, and the affidavit clearly sets out the investigative steps that Cawiezell took to confirm

 important aspects of the information provided by the RCI. Defendant is correct that the affidavit

 does not state that the RCI engaged in a drug transaction with defendant or provided defendant with

 a firearm. Dkt. # 45, at 3. However, this evidence is not required in every case in which a police

 officer relies on an informant’s tip, and a court must determine under the totality of the

 circumstances whether the information provided by the RCI should be considered as part of the

 probable cause analysis. Hendrix, 664 F.3d at 1139. Defendant would have a colorable argument

 for the suppression of evidence if Cawiezell had immediately relied upon the information provided

 by the RCI without additional investigation, but the November 2019 affidavit establishes that

 Cawiezell took steps to identify the suspect, locate an address for the suspect, review the suspect’s

 criminal history, and allow the RCI to gather additional evidence concerning when defendant was


                                                  7
Case 4:20-cr-00019-CVE Document 51 Filed in USDC ND/OK on 12/01/20 Page 8 of 11




 actually in possession of illegal drugs or firearms. In cases when the officer corroborates the tip, the

 reliability of the RCI becomes substantially less important. Danhauer, 229 F.3d at 1007. The Court

 finds that Cawiezell took sufficient steps to confirm the information provided by the RCI, and a

 magistrate presented with the affidavit for search warrant could reasonably have relied on the RCI’s

 statements to Cawiezell as part of the probable cause analysis.

         The Court has reviewed the affidavit for the November 2019 search of defendant’s residence,

 and finds that the affidavit establishes probable cause to believe that evidence related to drug and

 firearm offenses would be found at 4331 North Elgin Avenue. The affidavit provides shows that

 Cawiezell took reasonable steps to confirm the identity of the suspect and the suspect’s correct

 address, and he waited until the RCI could confirm that the suspect had recently received a shipment

 of methamphetamine before seeking a search warrant. The Court has determined that it was

 reasonable for the magistrate to rely on the information provided by the RCI as part of the probable

 cause analysis. The affidavit establishes a fair probability that evidence related to the crime of

 possession of a controlled substance with intent to distribute would be found at 4331 North Elgin

 Avenue, and the search warrant for the November 2019 search of this address was supported by

 probable cause.

         Defendant’s argument for suppression of the evidence seized during the January 2020 search

 is primarily based on the alleged illegality of the prior search. Dkt. # 45, at 5. The Court has

 determined that the affidavit for the November 2019 search stated sufficient facts to establish

 probable cause for the search, and it was reasonable for Cawiezell to advise the magistrate of the

 same facts when seeking a warrant for a second search in January 2020. In the affidavit for the

 January 2020 search, Cawiezell provided additional information about the evidence seized from the


                                                    8
Case 4:20-cr-00019-CVE Document 51 Filed in USDC ND/OK on 12/01/20 Page 9 of 11




 residence in the November 20, 2019 search. Cawiezell also conducted a trash pull on January 2,

 2020, and he observed a plastic wrapper containing a green, leafy substance and a torn plastic baggie

 wrapped in black duct tape. Dkt. # 45-2, at 2. Based on his training and experience, Cawiezell knew

 that this type of packaging was used in narcotics trafficking, but he contacted a canine unit before

 seeking a search warrant. Id. The drug dog conducted a sniff of materials taken from defendant’s

 trash, and the drug dog alerted to the presence of narcotics. Id. Considering the totality of the

 circumstances, the Court finds that the affidavit (Dkt. # 45-2) establishes that probable cause existed

 for the second search of defendant’s residence in January 2020. The affidavit sets out facts related

 to the initial investigation into defendant, the evidence seized during the November 2019 search,

 defendant’s recent arrest and criminal history related to drug and firearm offenses, and the trash pull

 and dog sniff, and this evidence is sufficient to establish probable cause for the January 2020 search

 of defendant’s residence.

        Even if the Court were to find either of the search warrants facially invalid, plaintiff argues

 that the officer who executed the search relied on the warrant in good faith and no evidence should

 be suppressed. There is a presumption that an officer relying on a warrant is acting in good faith and,

 although this presumption is not absolute, it “must carry some weight” with the Court. United States

 v. McKneely, 6 F.3d 1447, 1454 (10th Cir. 1993). When an officer relies on a warrant issued by a

 neutral magistrate, the good faith rule should apply unless the “the underlying documents are ‘devoid

 of factual support’” or the officer’s reliance on the warrant was “wholly unwarranted.” Id. The good

 faith exception applies when “‘an officer acting with objective good faith has obtained a search

 warrant from a judge or magistrate and acted within its scope,’ even though the search warrant was

 later deemed to be invalid.” United States v. Herrera, 444 F.3d 1238, 1249 (10th Cir. 2006) (quoting


                                                   9
Case 4:20-cr-00019-CVE Document 51 Filed in USDC ND/OK on 12/01/20 Page 10 of 11




 Leon, 468 U.S. at 920). Excluding evidence obtained by police in good faith reliance on a search

 warrant would not deter future police misconduct and would penalize police for a magistrate’s error

 in issuing the warrant. Leon, 468 U.S. at 920-21. Even if defendant had shown some technical

 deficiency with either warrant, the Court finds that it was reasonable for police to rely on the search

 warrants for 4331 North Elgin Avenue in November 2019 and January 2020, and the Court would

 not suppress the evidence seized during these searches.

                                                  III.

         Defendant has filed a motion in limine asking the Court to exclude evidence that he had a

 large amount of currency on his person when he was arrested on November 20, 2019, because the

 evidence is not relevant and the evidence is unfairly prejudicial to defendant. Dkt. # 30. Plaintiff

 responds the currency should not be viewed in isolation and, together with the drugs, firearms, and

 drug trafficking paraphernalia seized from defendant’s home, the currency is relevant to show that

 did not possess illegal drugs merely for personal use. Dkt. # 31, at 2-3. Defendant offers no

 argument in support of his request to exclude this evidence, and he merely recites Fed. R. Evid 401,

 402, and 403 in his motion. The Court finds that the currency seized from defendant’s person is

 potentially relevant to show that defendant was engaged in the trafficking of illegal drugs, and

 defendant has not shown that his possession of almost $6,000 in currency would be irrelevant or

 unfairly prejudicial at trial.

         IT IS THEREFORE ORDERED that defendant’s Motion to Suppress (Dkt. # 45) and

 Defendant’s Motion in Limine to Preclude Evidence or Argument Concerning Amount of Money

 in the Possession of Defendant at Time of his Arrest (Dkt. # 30) are denied.




                                                   10
Case 4:20-cr-00019-CVE Document 51 Filed in USDC ND/OK on 12/01/20 Page 11 of 11




       DATED this 1st day of December, 2020.




                                          11
